833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaac W. THOMAS, Plaintiff-Appellant,v.R.R. CHRISTIE, et al., Defendants-Appellees.
No. 87-6051.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1987.

Before ENGEL, MERRITT and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that by order entered September 2, 1987, the district court sua sponte dismissed the complaint as to defendants Keohane and Carlson, and further dismissed defendant Christie in his official capacity while ordering the clerk to issue process for Defendant Christie in his individual capacity.  Appeal number 87-6051 was taken from the order of September 2, 1987, on September 10, 1987.


3
This court does not have jurisdiction in this appeal.  The September 2, 1987, order dismissing two of the three defendants did not contain an express determination that there is no just reason for delay nor did it expressly direct entry of a final judgment pursuant to Fed.R.Civ.P. 54(b).  Therefore, the order dismissing two of the defendants is not a final order pursuant to 28 U.S.C. Sec. 1291 from which an appeal can be taken to this court.    Moody v. Kapica, 548 F.2d 133 (6th Cir.1976) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973).  The order was not certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b);  nor does appeal number 87-6051 involve the grant or denial of an injunction under 28 U.S.C. Sec. 1292(a).  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the appeal number 87-6051 be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.